UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FIVE MONTHSENDED DECEMBER 31, 2006 ROYAL INVEST INTERNATIONAL CORP. (Name of small business issuer in its charter) Delaware 98-0215778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1350 Avenue of the Americas, 24th Fl New York, New York 10019-4702 (Address of principal executive offices) (Zip Code) 203.557.3845 (Issuer’s telephone no.) (Former Name or Former Address, if changed since last report Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.001 par value Check whether the issuer(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10- KSB or any amendment to this Form 10-KSB.  Issuer’s revenues for the five monthsended December 31, 2006 were:$0 The aggregate market value of the Registrant’s voting common stock held by non-affiliates of the registrant as of August 3, 2007, was approximately: $593,702 at $0.25 price per share.Number of shares of the registrant’s common stock outstanding as of August 2, 2007 was: 11,240,573 Transfer Agent as of August 3, 2007:Interwest Transfer Co., Inc. 1981 East 4800 South, Suite 100 Salt Lake City, UT 84117 1 ROYAL INVEST INTERNATIONAL CORP. FORM 10-KSB TABLE OF CONTENTS Item # Description Page Numbers PART I ITEM 1 Business of the Company 3 ITEM 2 Properties 7 ITEM 3 Legal Proceedings 7 ITEM 4 Submissions of Matters to a Vote of Security Holders 7 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 8 ITEM 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 7 Financial Statements and Supplementary Data 14 ITEM 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 27 ITEM 8A Controls and Procedures 27 ITEM 8B Other Information 27 PART III ITEM 9 Directors, Executive Officers, Promoters and Control Persons: Compliance with Section 16(A) of the Exchange Act 28 ITEM 10 Executive Compensation 29 ITEM 11 Security Ownership of Certain Beneficial Owners and Management. 30 ITEM 12 Certain Relationships and Related Transactions 32 ITEM 13 Exhibits and Reports on Form 8-K 32 ITEM 14 Principal Accountant Fees and Services 34 Signatures 35 2 PART I ITEM 1DESCRIPTION OF BUSINESS INTRODUCTION FORWARD-LOOKING STATEMENTS. This annual report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended that involve risks and uncertainties. In addition, the Company (Royal Invest International Corp, a Delaware corporation) may from time to time make oral forward-looking statements.Actual results are uncertain and may be impacted by many factors. In particular, certain risks and uncertainties that may impact the accuracy of the forward-looking statements with respect to revenues, expenses and operating results include without imitation; cycles of customer orders, general economic and competitive conditions and changing customer trends, technological advances and the number and timing of new product introductions, shipments of products and components from foreign suppliers, and changes in the mix of products ordered by customers. As a result, the actual results may differ materially from those projected in the forward-looking statements. Because of these and other factors that may affect the Company’s operating results, past financial performance should not be considered an indicator of future performance, and investors should not use historical trends to anticipate results or trends in future periods. On January 5, 2007 the Company changed its fiscal year from July 31 to December 31. As a result of that change, the Company is filing this Annual Report for the period between August 1, 2006 and December 31, 2006. (A)THE COMPANY The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp.The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares. The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada a medical Website.The medical Website never totally developed. On September 12, 2000, the Company acquired all the issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc.On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.By 2004 the company had no operating businesses. On December 6, 2004 the Company changed its name to ICBS International Corp., reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. also known as Service D’affaires Inter Canadian Ltee of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions.On February 14, 2005 the acquisition of Inter Canadian Business Services Ltd. was cancelled, and the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 5 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. 3 On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. Unless the context indicates otherwise, the terms “Company,” “Corporate”, “Royal Invest,” and “we” refer to Royal Invest International Corp. and its subsidiary. Our executive offices are located at 1350 Avenue of the Americas, 24th Floor, New York, NY 10019-4702. (B)BUSINESS DEVELOPMENT History and Description: The Company was incorporated in the State of Delaware as part of a reorganization on May 2, 2005.In January 2007 the Company changed its name to Royal Invest International Corp. (“Royal Invest”) and trades on the OTC under the stock symbol “RIIC”.The Company was originally organized on October 30, 1980, under the laws of the State of Florida as C.N.W. Corp. On February 1, 1981, the Company issued 1,000 shares of its $1 par value common stock for services of $1,000. The Company did not have any activity before 1998 and, accordingly, commencement of its development stage is considered to be at the beginning of 1998.On July 21, 1998, the Company increased its capitalization from 1,000 common shares to 50,000,000 common shares.The par value was changed from $1 to $0.001.On July 21, 1998, the Company changed its name to C.N.W of Orlando Inc., and on December 28, 1998 it changed its name to GlobalNetCare, Inc.The company's direction and sole activities were to operate in Canada with the creation of its wholly owned Canadian subsidiaries.On February 3, 1998, the Company incorporated its wholly owned subsidiary, 3423336 Canada Ltd., a Canadian company, to develop a medical Website.However, the anticipated plans and operations of the Company for its medical Website have not and will not be achieved or pursued further.Due to its inability to generate sufficient revenues from these operations, the management had decided to pursue a different course and line of business. With the completion of the acquisition of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. on September 12, 2000, the Company was no longer considered a development stage enterprise. The acquisition included the incorporation of another wholly owned subsidiary, 3739007 Canada Ltd., for the purpose of acquiring 100% control of all issued and outstanding shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Centers Inc. Under this share Exchange Agreement, the Company acquired the shares of Cor-Bit Peripherals Inc. and BusinessWay Computer Center Inc. in exchange of 40,000,000 exchangeable Preferred Shares of 3739007 Canada Ltd., which were exchangeable for the same number of shares of the Company's common stock, and 37,923,891 Class A Special Voting Shares in the capital of the Company. The Special Voting Shares were issued to the principal owners of the acquired companies.The principals of BusinessWay retained BusinessWay's franchise retail operations, as the retail operations of BusinessWay were not included under the terms of the Acquisition.At the closing date of acquisition, a new Board of Directors was formed consisting of the principals of BusinessWay, Cor-Bit as well as one former director of the company were put into place to lead the company in its new business direction. On January 31, 2001 GlobalNetCare changed its name to BusinessWay International Corporation.The name change took effect at the opening for trading on the OTC Bulletin Board on Thursday, February 8, 2001 under the new stock symbol "BITL".BusinessWay also increased its authorized capital from 100,000,00 shares of $0.001 par value common stock and 40,000,000 Class A Special Voting shares, without par value, to 300,000,000 shares of $0.001 par value common stock and 120,000,000 Class A Special Voting Shares, without par value. With the unforeseen downturn in the economy and computer industry as well as major price-cutting by competitors, the company was required to restructure and streamline certain operations.The independent franchise of existing retail stores put a major strain and load on the operations of Cor-Bit and BusinessWay Group.The relationship with the independent retailers deteriorated and management was faced with many restructuring and streamlining.As a result, the company a new direction of "Corporately owned and operated retail stores". The techniques and application of the B2B system software was key in successfully implementing the new computer division strategy. 4 By 2004 the company had no operating businesses.On September 24, 2004, the Company entered into an Acquisition Agreement to purchase Inter Canadian Business Services, Ltd. A Canadian Corporation with its corporate headquarters located in Westmount, Quebec, Canada, which owned all the issued and outstanding shares of Puritan Securities, Inc., a New York Corporation located in New York, New York, an SEC registered broker-dealer and a member of the NASD.The aggregate consideration for the acquisition was 86,173,987 newly issued post five to one reverse common shares of the Company. Inter Canadian Business Services, Ltd. was a business consulting company located in Greater Montreal, Canada servicing companies throughout the world intending to do business in Canada that owned a U.S. licensed broker-dealer based in New York City, that specializes in servicing small to mid-sized companies that cover an extensive range of services from taking companies public in the United States, incorporation, back-office administration to capital raising in a variety of industry sectors. Inter Canadian Business Services, Ltd. has placed its emphasis on accounting, financial and administrative support for their clients. On September 24, 2004, at a Special meeting of the Shareholders, the Company approved to change its name from BusinessWay International Corporation to ICBS International Corp; and that the shares to acquire Inter Canadian Business Services, Ltd. shall have no voting rights until the conditions as set forth in the Acquisition Agreement have been fully met.The Acquisition Agreement called for a minimum of $500,000USD in cumulative profit, from January 1, 2005 to December 31, 2005 or to have raised a minimum of $1,000,000USD of additional financing on or before December 31, 2005 for up to 12,000,000 additional common shares. In the event the said conditions were not met by December 31, 2005, these newly issued shares were cancelled. On December 6, 2004 the Company changed its name to ICBS International Corp., changed its trading symbol to ICBO, reversed split all the Company’s issued shares on a five for one basis, and acquired Inter Canadian Business Services Ltd. of Westmont, Quebec, Canada including its subsidiary Puritan Securities, Inc. of New York, New York, an SEC registered broker-dealer and a member of the NASD for 86,173,987 newly issued shares subject to voting restrictions and performance conditions. On February 14, 2005, after ICBS International Corp. was unable to fulfill the performance condition, the acquisition of Inter Canadian Business Services Ltd. was cancelled and the 86,173,987 shares were returned to treasury.On the same date, the Company acquires back Puritan Securities, Inc. of New York, New York for 17,909,507 newly issued shares.These new shares were not subject to any voting restrictions or performance conditions.In addition all outstanding Class A Special Voting Shares were converted to common and the series was eliminated. On May 9, 2005 the Company was acquired and merged into Wah King Invest Corp., a Delaware corporation in a corporate reorganization.In addition, the Company reversed split all its issued shares on a ten for one basis. On November 15, 2005 a majority of the shareholders of record by special meeting of the shareholders approved the sale of the Company’s subsidiary Puritan Securities, Inc. to Blue Ribbon International Corp., an OTC publicly traded company that thereafter changed its name to Puritan Financial Group, Inc. (hereinafter “Puritan Financial”) for 37,500,000 preferred shares of Puritan Financial which were converted to 7,500,000 common shares of Puritan Financial after a 25 to 1 reverse.On November 15, 2005 the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005. On January 26, 2007 the Company focus changed.On that date the Company changed its European consultants and began negotiations for the acquisition of properties and building facilities in The Netherlands and Germany.As a consequence of the change, the Company changed its name to its current name Royal Invest International Corp. 5 (C)BUSINESS On November 15, 2005 the former subsidiary, Puritan Securities, Inc., was sold to Puritan Financial, and the Company issued the Puritan Financial shares as a stock dividend to its shareholders of record on November 21, 2005.Prior, on February 12, 2005, the Company entered into an agreement with Puritan Securities, Inc. and issued 17,909,507 shares of its common stock to acquire it.In connection with the merger, Puritan Securities, Inc. became a wholly owned subsidiary of the Company.Prior to the merger and after the spin-out, the Company was a non-operating “shell” corporation. The Company on December 29, 2006, acquired two Dutch “shell” corporations which became wholly owned subsidiaries of the Company.The shell corporations have no assets or liabilities.The shell corporations will be utilized to acquire the investment properties and to account for the operation of the applicable properties. On January 26, 2007, the Company filed an amendment with the Secretary of State of the state of Delaware to change the name of the Company from Wah King Invest Corp. to Royal Invest International Corp. On February 16, 2007, the Company signed a Letter of Intent to acquire a Class A commercial property in Badhoevedorp, The Netherlands, having a total of 2,246 square meters (approximately 24,176 square feet) from Mr. Nielkanth Baldewpersad Tewarie for a total price of €3,475,000 (US$ 4,726,000) (excluding the turnover tax).The acquisition closing is still pending subject to obtaining bank financing for the property. On March 13, 2007, the Company signed a Letter of Intent to acquire Class A commercial property in Assen, The Netherlands with a total of 34,756 square meters (approx. 374,113 square feet) from Muermans Vastgoed 46 BV for a total renegotiated price of €24,311,000 (US$ 33,062,960)(excluding the buyers cost for legal transfers).The closing is still pending subject to obtaining bank financing for the properties.Part of the acquisition price will be paid in shares of the Company’s common stock, which is yet to be determined. On May 25, 2007, the Company signed a Letter of Intent to acquire Class A commercial properties in the Netherlands and Germany with a total of 45,784 square meters (approx. 492,818 square feet) from Machine Transport Midden Nederland BV, FVG BV, Emile-Staete BV and Rico Staete for a total renegotiated price of €37,666,000 (US$ 51,225,760) (excluding the buyers cost for legal transfers).The closing is still pending subject to obtaining bank financing for the properties.Part of the acquisition price will be paid in shares of the Company’s common stock which is yet to be determined. STRATEGY Our business strategy is to acquire commercial real estate in Europe in very good locations and to transform them to Class A properties.Sustainable growth of the Dutch and German commercial real estate market has bottomed out to a state of minor growth.The main reason for this trend is the small and medium enterprises in the Netherlands and Germany are having great difficulties in finding suitable commercial real estate space to buy or lease.The combination of online (virtual) and offline (physical) business has changed the way companies interact and collaborate with each other and their customers.Shorter time to market cycles and lower margins are forcing companies to specialize in a specific field and outsource all non-specific business process and services.The uniqueness of the Company’s concept is that we can cater for a growing demand for sector specific complimentary business services combined with suitable commercial real estate
